DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 and 7/1/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
“indication’s” within claim 12 should read as “indications”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “at least one optical node arranged” twice in line 2. Based on its dependency on claim 1, only “at least one optical node” is created by at least 3 optical fibers. It is unclear if the “at least one optical node” in claim 4 refers to a single optical node or if there is another optical node present. As currently written and interpreted, one optical node detects longitudinal waveguides and another optical node detects torsional/shear horizontal waveguides. The current interpretation based on the claim language is that 2 optical nodes exist. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner if the one optical probe is a difference element that the magneto-optical probe. The claims reads as if 2 probes are present in the system but based on the specification Examiner will interpret the “at least one optical probe” to be a part of the magneto-optical probe.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi JP2016028224 (as seen in the IDS) in view of Sunderman US 20190064030.
As to claim 1, Keiichi teaches “Magneto-optical system ([0004]) for guided wave inspection and monitoring ([0002]) comprising: wave emitter based on magnetostrictive transducer technology ([0004]); a network of optical fiber sensors, comprising at least one optical node formed by an array of at least three optical fiber sensors (Figure 3, #1 is an optical probe that consists of multiple optical fiber sensors. Although the term “node” is not used, it can be seen in the claimed invention that 3 or more optical fibers sensors makeup a node, therefore since the prior art teaches 3 or more optical fiber sensors, this can considered a node as well); a central processing unit ([0010]); wherein the wave emitter and one optical node are packaged together in a protective shell ([0102] teaches a protective coating. Based on this, it would be obvious to one of ordinary skill in the art to have utilized a protective shell on other parts of the system), forming a magneto-optical transducer which is mechanically coupled to the asset to be monitored, and wherein the optical node has a specific axial position relative to the wave emitter (Figure 3 shows that the optical sensor is attached to the asset; [0014] teaches that the waves travel through the pipe. Depending on the position of the sensors, the waves can be either parallel or perpendicular to the node).” Keiicgi does not teach that the sensors are all in the same angular orientation.
Sunderman teaches “with the same angular orientation ([0075] teaches that at least 2 sensors are oriented in the same angular orientation).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Sunderman with Keiichi. Having the sensors in the same orientation only involves routine skill in the art and would be obvious. Their position is a mere rearrangement of known elements. The orientation of the sensors can optimize the performance of the sensing system.

As to claim 2, Keiichi teaches “wherein the angular orientation of the fiber sensors in the optical node is perpendicular relative to the direction of the propagating wave to detect longitudinal waves in the structure (Figure 3 shows that the optical sensor is attached to the asset; [0014] teaches that the waves travel through the pipe. Depending on the position of the sensors, the waves can be either parallel or perpendicular to the node).”
As evidence it can be seen in Culshaw et al. “The Detection of Ultrasound Using Fiber-Optic Sensors” that the claimed angular orientation is known and obvious. The end of the right column on page 1361 teaches the propagation being perpendicular to the axis.

As to claim 3, Keiichi in view of Sunderman teaches “wherein the angular orientation of the fiber sensors in the optical node is adjusted to 450 +/- 50 relative to the direction of the propagating wave to detect torsional/shear horizontal waves in the structure (Keiichi teaches in Figure 3 that the optical sensor is attached to the asset; [0014] teaches that the waves travel through the pipe. Depending on the position of the sensors, the waves can be either parallel or perpendicular to the node. Sunder man teaches that the angular orientation in [0075].  Based on the teachings of the prior arts having the sensors in the different orientations only involves routine skill in the art and would be obvious. Their position is a mere rearrangement of known elements. The orientation of the sensors can optimize the performance of the sensing system).”

As to claim 7, Keiichi teaches “wherein the mechanical coupling of the optical fiber sensors of the optical node to the structure is achieved by using an adaptive pressing device (Figure 3 shows a ring with sensors around pipe #4. According to the filed specification for the claimed invention, [0045] teaches that the ring is fitted around the pipe with the help of an adaptive strip belt. Since the prior art also teaches a fitted ring, it too can be fitted using an adaptive strip belt).”

As best understood, in regards to 10, Keiichi teaches “wherein at least one optical node is encapsulated, forming at least one optical probe, being arranged to operate in cooperation with at least one magneto-optical probe in a pitch-n-catch configuration ([0004]).”

As to claim 11, Keiichi teaches “wherein the central processing unit comprises: - processing means adapted to provide an user interface and configured to execute data processing algorithms; and a storage medium ([0016]).”

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi JP2016028224 in view of Sunderman US 20190064030 and in further view of Thursby et al. “Versatile fiber Bragg grating arrays for strain mapping and ultrasound Lamb wave detection” (as seen in the IDS).
As to claim 5, the prior arts do not teach a temperature sensor.
Thursby teaches “wherein the optical node further comprises a fiber optic temperature sensor (page 5, section 2.5).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Thursby with Keiichi and Sunderman. Using temperature to detect structural health is known in the art and provides an additional set of that can increase measuring accuracy.

As to claim 6, Thursby teaches “wherein the optical nodes are multiplexed in a single optical fiber (Page 8, section 3.1, (ii)).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Thursby with Keiichi and Sunderman. Miltiplexing is known in the art and allows for more data to be transmitted using one signal. This optimizes data transfer. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi JP2016028224 in view of Sunderman US 20190064030 and in further view of Pierce et al. “Surface-bonded and embedded optical fibers as ultrasonic sensors” (as seen in the IDS).
As to claim 8 the prior arts do not teach a coupling fluid between the sensor and structure.
(Page 5194, first column, second paragraph).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Pierce with Keiichi and Sunderman. Using a couplant aids in signal transmission. This increases the accuracy of the system. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi JP2016028224 in view of Sunderman US 20190064030 and in further view of Lawrence US 5378889.
As to claim 9 the prior arts do not teach a pulse echo.
Lawrence teaches “wherein the magneto-optical probe is configured to operate in a pulse-echo configuration (Column 3, lines 41-49).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lawrence with Keiichi and Sunderman. A pulse echo is typical for such a system. This measures the time of flight which aids in detecting inconsistencies in structures.

Allowable Subject Matter
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do not teach some of the limitations of claim 12, such as “indication's angle classification using supervised machine learning algorithm, running in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863